DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.9
Claims 1-8, 37-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rongo (6292715) alone or in the alternative over Rongo (6292715) in view of Okamoto et al (6408224).
Regarding claim 1, Rongo discloses a method performed using a computing system to program a robot using a geometrical feature (e.g. a geometric feature e.g. a path, weld seam line, particular work cell or surface, figs. 4, 7-11) in a neighborhood of the robot, the comprising:
causing the robot to be placed at a position [col. 5, lines 53-63; col. 6, lines 1-11; also see robot base (o, o, o); fig. 11; col. 18, lines 37-60; col. 22, lines 40-67] in the neighborhood of the robot (robot is positioned at 0,0,0 relative to objects, e.g. a workpiece such as panels for welding in the neighborhood of the robot; figs. 4, 7-11; col. 3, lines 4-25, lines 36-60; col. 5, lines 5-67; col. 22, lines 36-67; col. 23, lines 30-41);
obtaining information representing the geometrical feature in the neighborhood (col. 5, lines 53-63; col. 6, lines 1-11; col. 18, lines 10-15, lines 43-60; e.g. TCP or tool center point is moved from point to point and collecting and recording information about the points i.e. the points are obtained and put together to form a geometrical feature e.g. a link or a path or paths or a weld seam or a combination thereof), the geometrical feature comprising a line, a plane, or a three dimensional object (geometric feature here refers to points that are collectively obtained to define and construct e.g. a path, or paths, or straight lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. from P1 to P2 and from P2 to P3; the robot arm or the tool center point will travel to do work e.g. welding panels in a work cell along the defined or constructed geometric feature such as in figs. 4, 7-11; also in col. 21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels; further in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60 geometric feature or geometric reference here are points that collectively construct a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center point TCP on the robot arm will travel along the geometric feature or geometric references e.g. a path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to construct geometric features or geometric references such as several paths; also see figs. 7-11 for points constructing geometric features i.e. geometric references e.g. paths, lines and planes as shown in figs. 4, 7-11), wherein obtaining the information comprises:
causing a part of the robot to move to points in the neighborhood in order to obtain data based on the points (col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple points and the points are recorded i.e. obtained to form a path or multiple paths formed by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60; multi-dimensional geometric features are points that are collected to form a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center point (TCP) on the robot arm will travel along the multi-dimensional geometric features or path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to form several paths or geometrical features; also see figs. 7-11 for points forming geometrical features e.g. paths), the data being obtained from sensors (col. 6, lines 33-44 indicate that data obtained by sensor is used for modifying the geometrical features e.g. a robot path made of points) associated with at least one of motors or joints of the robot (col. 6, lines 33-44 indicate that the sensors are attached to the robot to obtain data and to modify a robotic path, and col. 6, lines 52-57 indicate that the robot is moved using motors on the robot arm i.e. robot-arm-actuators to generate a robotic path, therefore the sensors are believed to be associated with the motors i.e. robot-arm-actuators to create or modify a robotic path; col. 23, lines 30-42), and 
using the data to determine the information representing the geometrical feature (col. 6, lines 33-44 indicate that sensor data is used to modify i.e. determine information such as a seam line, a robot path made of points, a three dimensional structure which represent the geometrical features; col. 6, lines 33-44 indicate that the sensors are attached to the robot to modify a robotic path, and col. 6, lines 52-57 indicate that the robot is moved using motors to generate a robotic path, therefore sensor data is used for creating or modifying and determine robotic paths, which paths form or represent the geometrical features; col. 23, lines 30-42); and 
storing in a storage device (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) the information representing the geometrical feature and a label identifying the geometrical feature [information identifying the geometric feature is the information of the obtained points that when put together form paths, lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on etc, such information is stored in the template, which information is later retrieved for causing the robot to move along the defined geometrical features i.e. the paths to weld a seam; col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67; in addition fig. 8 shows many different labels, e.g. Feature #1, 3-points, Feature #2, 2-points, etc these are multi-dimensional lines or geometric features; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines or multi-dimensional geometric feature of features; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they identify multi-dimensional geometric features],  
wherein the information representing the geometrical feature and the label are usable by the robot to define movement of the part of the robot along the geometric feature, and are usable by the robot to define movement of the part of the robot at points away from the geometrical feature, and are usable to implement the movement (i.e. a geometric feature and a label are usable by the robot to carry out a movement of at least the part of the robot within the neighborhood; col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47, and col. 48 show robot instructions for robot movement in the robot surroundings by using a geometric feature e.g. collection of points that form a path in a workcell, weld seam lines; additionally shown are robot instructions for robot movement at points on another geometric reference or feature, wherein the another geometric reference is away from the geometric reference or geometric feature).
In the alternative that Rongo alone did not disclose a sensor in association with motors or joints, Okamoto et al (6408224) teaches of a method for programming a robot, the method comprising:
placing the robot at a position (robot at base; fig. 1) relative to objects in surroundings of the robot (robot is positioned relative to objects or obstacles to avoid colliding with col. 10, lines 62 to col. 11, lines 9, or relative to objects to worked on or welded; col. 11, lines 47-51; col. 12, lines 58-65);
moving a part of the robot to points (manual teaching process wherein robot part is moved, col. 8, lines 50-52, lines 63-65; col. 12, lines 49-53) in the surroundings in order to define geometrical features in the surroundings (geometrical features here are points that collectively form a path or paths or combination of blocks where the arm of the robot will travel, these defines points or blocks are collectively are stored; col. 12, lines 15-67), the geometrical features being defined using information obtained from sensors associated with at least one of motors or joints of the robot , at least some of the geometrical features comprising points and at least some of the geometrical features comprising multi-dimensional geometric features that are defined based one two or more of the points (sensor data is fed back to control the motors to move the robot so that the robot can be adjusted or taught again to reach a target task or position or to move the robot to a next task; col. 10, lines 4 to col. 11, line 9);
  establishing a relationship between the geometrical features and first coordinates of a robot-related coordinate system (col. 10, lines 18-32, see three-dimensional geometrical features i.e. movement of joints in figs. 1&7 relative to three-dimensional coordinates of robot; col. 3, lines 65 to col. 4, lines 10), the relationship enabling instruction of the robot to carry out movements of at least the part of the robot relative to the surroundings by reference to the geometrical features (move the robot so that the robot can be adjusted or taught again to reach a target task or position or to move the robot to a next task; col. 10, lines 4 to col. 11, line 9), at least some of the movements being along multi-dimensional geometric features (see three-dimensional geometrical features i.e. movement of joints in figs. 1&7 relative to three-dimensional coordinates of robot; col. 3, lines 65 to col. 4, lines 10; col. 10, lines 18-32).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rongo as taught by Okamoto for the purpose of permitting a faster operating robot, wherein already taught sequences in one block can be transferred to another block without repeating the teaching; Okamoto, col. 3, lines 5-14, etc.
fig. 1&7; end effector or joint position on robot arm, col. 15-34, lines 49-53), and wherein the at least one of the motors or joints of the robot are included within the articulated robot arm (col. 2, lines 47-48; col. 4, Lines 7-10; col. 4, lines 24-27).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rongo as taught by Okamoto for the purpose of reducing size of an arm of the robot (Okamoto, col. 4, line 27).
Regarding claim 3, Rongo discloses the method of claim 1, wherein said robot comprises one or more sections that can undergo translational displacement (fig. 11; col. 7, lines 59-65; col. 8, lines 12-20).
Regarding claim 4, Rongo discloses the method of claim 1, wherein the data is represented in robot-related coordinates (col. 22, lines 30-67); and 
wherein the method further comprises translating robot-related coordinates to coordinates of a different coordinate system (coordinate transformation, col. 21, lines 30 to col. 22, lines 50).
Regarding claim 5, Rongo discloses the method of claim 1, wherein the geometrical feature comprises one or more physical structures in the neighborhood [fig. 8 shows many different geometrical features or geometric features comprising physical features or structures labelled such as feature #1 is 3-points, feature #2 is 2-points, etc these are multi-dimensional lines or paths for welding a seam, these are geometric features with their locations shown; also fig. 9 shows many different points labelled as AP1, AP2, etc they show corners of physical structures and together form multi-dimensional physical structures e.g. lines and paths for performing a weld; in addition, fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they form physical structures such multi-dimensional geometric features, their locations are shown in the neighborhood of the robot; col. 16, lines 35-67; col. 18, lines 1-22; col. 21, lines 30-60].
Regarding claim 6, Rongo discloses the method of claim 1, further comprising:
storing in the storage device (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) information representing a composite compromised of two or more geometric features, and a label for the composite (information identifying a composite is information defining multiple or a plurality of geometrical points or features or references put together, such information is stored in the template, which information is later retrieved for causing the robot to move along the defined geometrical features to weld a multiple seams that put together form a composite; fig. 8 shows many different labels, e.g. feature #1 is 3-points, feature #2 is 2-points, etc these are multi-dimensional lines or geometric features that form a composite; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features; see in addition col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67).
Regarding claim 7, Rongo discloses the method of claim 1, further comprising retrieving at least some of information from the storage device and using the retrieved information to provide a representation of the robot and the neighborhood (fig. 11; col. 19, lines 9-50), the representation comprising a graphical display on a user interface, the graphical display showing a 
Regarding claim 8, Rongo discloses the method of claim 7, wherein the path of motion is based on the geometric feature [fig. 8 shows many different labels, e.g. feature #1 is 3-points, feature #2 is 2-points, etc these are multi-dimensional lines or geometric features singly or combined form a path of motion of at least the part of the robot; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines, these form a path for at least the part of the robot; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features and form a path of motion for the robot part; in addition in fig. 11 the robot is instructed repeatedly to operate only in workcell area; col. 22, lines 59-67; col. 23, lines 30-33; col. 47 and 48 show robot instructions for repeated operations carried in a workcell; col. 10, lines 18-32].
Regarding claim 37, Rongo discloses method performed using a computing system to program a robot using a geometrical feature (a geometrical feature is a path, weld seam, particular work cell or surface, figs. 4, 7-11) in a neighborhood of the robot, the method comprising:
causing the robot to be placed at a position [col. 5, lines 53-63; col. 6, lines 1-11; also see robot base placed at (o, o, o); fig. 11; col. 18, lines 37-60; col. 22, lines 40-67] in the neighborhood of the robot (robot is positioned at 0,0,0 relative to objects, e.g. a workpiece such as panels for welding in the neighborhood of the robot; figs. 4, 7-11; col. 3, lines 4-25, lines 36-60; col. 5, lines 5-67; col. 22, lines 36-67; col. 23, lines 30-41);
obtaining information (points that are collectively obtained to represent geometrical features such as a path, or paths, or straight lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. points P1 to P2 and from P2 to P3; col. 5, lines 53-63; col. 6, lines 1-11) representing the geometrical feature in the neighborhood (col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point and the points are obtained or recorded and put together to form a path or paths, weld seam lines, etc; col. 18, lines 10-15, lines 43-60), the geometrical feature comprising a line, a plane, or a three dimensional object (geometrical feature here refers to e.g. a path, or paths, or straight lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. line or path, or weld seam from P1 to P2 and from P2 to P3; the robot arm or the tool center point will travel to do work e.g. welding panels in a work cell along the defined or constructed geometric feature such as in figs. 4, 7-11; also in col. 21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels; further in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60 geometric feature or geometric reference here are points that collectively construct a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center point TCP on the robot arm will travel along the geometric feature or geometric references e.g. a path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to construct geometric features or geometric references such as several paths; also see figs. 7-11 for points constructing geometric features i.e. geometric references e.g. paths, lines and planes as shown in figs. 4, 7-11), wherein obtaining the information comprises:
causing a part of the robot to move to points in the neighborhood in order to obtain data based on the points (col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple points and the points are recorded i.e. obtained to form a path or multiple paths formed by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60; multi-dimensional geometric features here are points that collectively form a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane, a robot arm or the tool center point (TCP) on the robot arm will travel along the multi-dimensional geometric features or path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to form several paths or geometrical features; also see figs. 7-11 for points forming geometrical features e.g. paths), the data being obtained from sensors (col. 6, lines 33-44 indicate that data obtained by sensor is used for modifying the geometrical features e.g. a robot path made of points) associated with at least one of motors or joints of the robot (col. 6, lines 33-44 indicate that the sensors are attached to the robot to obtain or collect data to modify a robotic path; and col. 6, lines 52-57 indicate that the robot is moved using motors i.e. actuators on the robot to generate a robotic path, therefore the sensors are believed to be associated with the motors to create or modify a robotic path; col. 23, lines 30-42), and
using the data to determine the information representing the geometric feature (col. 6, lines 33-44 indicate that sensor data is used to modify i.e. determine information such as a seam line, a robot path made of points, a three dimensional structure which represent the geometrical features; col. 6, lines 33-44 indicate that the sensors are attached to the robot to modify a robotic path, and col. 6, lines 52-57 indicate that the robot is moved using motors to generate a robotic path, therefore sensor data is used for creating or modifying and determine robotic paths, which paths form or represent the geometrical features; col. 23, lines 30-42); and
206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) the information representing the geometrical feature and a label identifying the geometrical feature [information identifying or representing the geometrical feature is the information of the obtained points that when put together form the geometrical feature such as paths, lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on etc, such information is stored in the template, which template is stored in memory 206 and is later retrieved from template for causing the robot to move along the defined geometrical features i.e. the paths to weld a seam; col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67; in addition fig. 8 shows many different labels, e.g. Feature #1, 3-points, Feature #2, 2-points, etc these are multi-dimensional lines or geometric features; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines or multi-dimensional geometric feature of features; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they identify multi-dimensional geometric features]; 
wherein the information representing the geometrical feature (points collected using sensor data) and the label (Feature #1 3 points, Feature #2 2 points ) are usable by the robot to define movements of the part of the robot along multiple different paths (multiple weld seams; figs. 4, 7-11), and are usable to implement the movements (i.e. information representing the geometric feature and the label are usable by the robot to carry out a movements of the part of the robot along multiple different paths such as in fig. 8 along different weld seam lines labelled as Feature #1 3 points, Feature #2 2 points, Feature #3 points; col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47).

placing the robot at a position (robot at base; fig. 1) relative to objects in surroundings of the robot (robot is positioned relative to objects or obstacles to avoid colliding with col. 10, lines 62 to col. 11, lines 9, or relative to objects to worked on or welded; col. 11, lines 47-51; col. 12, lines 58-65);
moving a part of the robot to points (manual teaching process wherein robot part is moved, col. 8, lines 50-52, lines 63-65; col. 12, lines 49-53) in the surroundings in order to define geometrical features in the surroundings (geometrical features here are points that collectively form a path or paths or combination of blocks where the arm of the robot will travel, these defines points or blocks are collectively are stored; col. 12, lines 15-67), the geometrical features being defined using information obtained from sensors associated with at least one of motors or joints of the robot, at least some of the geometrical features comprising points and at least some of the geometrical features comprising multi-dimensional geometric features that are defined based one two or more of the points (sensor data is fed back to control the motors to move the robot so that the robot can be adjusted or taught again to reach a target task or position or to move the robot to a next task; col. 10, lines 4 to col. 11, line 9);
  establishing a relationship between the geometrical features and first coordinates of a robot-related coordinate system (col. 10, lines 18-32, see three-dimensional geometrical features i.e. movement of joints in figs. 1&7 relative to three-dimensional coordinates of robot; col. 3, lines 65 to col. 4, lines 10), the relationship enabling instruction of the robot to carry out movements of at least the part of the robot relative to the surroundings by reference to the move the robot so that the robot can be adjusted or taught again to reach a target task or position or to move the robot to a next task; col. 10, lines 4 to col. 11, line 9), at least some of the movements being along multi-dimensional geometric features (see three-dimensional geometrical features i.e. movement of joints in figs. 1&7 relative to three-dimensional coordinates of robot; col. 3, lines 65 to col. 4, lines 10; col. 10, lines 18-32).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rongo as taught by Okamoto for the purpose of permitting a faster operating robot wherein already taught sequences in one block can be transferred to another block without repeating the teaching; Okamoto, col. 3, lines 5-14, etc.
Regarding claim 38, Rongo discloses the method of claim 37, wherein the robot comprises an articulated robot arm (fig. 11), wherein the part of the robot is located on the articulated robot arm (fig. 11).  Rongo did not disclose particularly that motors and/or joints of the robot are included within the articulated robot arm.  However, Okamoto et al teaches of said robot comprising an articulated robot arm (fig. 1; col. 3, lines 62-65), wherein a part of said robot is located on the articulated robot arm (fig. 1&7; end effector or joint position on robot arm, col. 15-34, lines 49-53), and wherein the at least one of the motors or joints of the robot are included within the articulated robot arm (col. 2, lines 47-48; col. 4, Lines 7-10; col. 4, lines 24-27).  
Regarding claim 39, Rongo discloses the method of claim 37, wherein the robot comprises one or more sections that can undergo translational displacement (fig. 11; col. 7, lines 59-65; col. 8, lines 12-20).
Regarding claim 40, Rongo discloses the method of claim 37, wherein the data is represented in robot-related coordinates (col. 22, lines 30-67);; and

Regarding claim 41, Rongo discloses the method of claim 37, wherein the geometrical feature comprises one or more physical structures in the neighborhood [fig. 8 shows many different geometric references or geometric features comprising physical features such as labels, e.g. feature #1 is 3-points, feature #2 is 2-points, etc these are multi-dimensional lines or geometric features, their locations are shown; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional physical structures e.g. lines; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form physical structures such multi-dimensional geometric features, their locations are shown in the neighborhood of the robot].
Regarding claim 42, Rongo discloses the method of claim 37, wherein the method further comprises storing, in the storage device, information representing a composite comprised of two or more geometrical features, and a label for the composite (information identifying a composite is information defining multiple or a plurality of geometrical points or features or references put together, such information is stored in the template, which information is later retrieved for causing the robot to move along the defined geometrical features to weld a multiple seams that put together form a composite; fig. 8 shows many different labels, e.g. feature #1 is 3-points, feature #2 is 2-points, etc these are multi-dimensional lines or geometric features that form a composite; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features; see in addition col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67).
Regarding claim 43, Rongo discloses the method of claim 37, further comprising retrieving at least some of the information from the storage device and using the retrieved information to provide a representation of the robot and the neighborhood (fig. 11; col. 19, lines 9-50), the representation comprising a graphical display on a user interface, the graphical display showing a path of motion of the part of the robot through the neighborhood (figs. 7-14; col. 6, lines 45-67; col. 27, lines 25-67).
Regarding claim 44, Rongo discloses the method of claim 43, wherein the path of motion is based on the geometrical feature (figs. 7-14; col. 6, lines 45-67; col. 27, lines 25-67).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-19, 22-28, 32, 33-36, 45-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rongo (6292715).

a robot arm (fig. 11; col. 6, lines 52-57);
sensors to obtain data resulting from movement of the robot arm (sensors obtain data and the obtained is fed back to control the motors to move the robot so that the robot can be adjusted or taught again to reach a target task or position or to move the robot to a next task; col. 10, lines 4 to col. 11, line 9);
memory storing data and computer code (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10); and
a control system to execute the computer code to control movements of the robot arm within a neighborhood of the robot (col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 22, lines 1-67; col. 23, lines 30-41; col. 47 and 48 show robot instructions for robot movement in its surroundings be reference to geometric features e.g. points that form paths in a work cell) in order to obtain information representing a geometrical feature in the neighborhood, the geometrical feature comprising a line, a plane, or three-dimensional object (geometric feature here refers to points that are collectively obtained to define and construct e.g. a path, or paths, or straight lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. from PT. 1 to PT. 2 and from PT. 2 to PT. 3, fig. 9; the robot arm or the tool center point will travel to do work e.g. welding panels in a work cell along the defined or constructed geometric feature such as in figs. 4, 7-11; also in col. 21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels; further in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60 geometric feature or geometric reference here are points that collectively construct a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center point TCP on the robot arm will travel along the geometric feature or geometric references e.g. a path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to construct geometric features or geometric references such as several paths; also see figs. 7-11 for points constructing geometric features i.e. geometric references e.g. paths, lines and planes as shown in figs. 4, 7-11), wherein obtaining the information comprises: 
moving the robot arm to points in the neighborhood [col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple points and the points are recorded to form a path or multiple paths formed by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60; multi-dimensional geometric features here are points that collectively form a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane, a robot arm or the tool center point (TCP) on the robot arm will travel along the multi-dimensional geometric features or path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to form several paths or geometrical features; also see figs. 7-11 for points forming geometrical features e.g. paths] in order to obtain the data from multiple sensors [col. 6, lines 33-44 indicate that data obtained by sensor is used for modifying the geometrical features e.g. a robot path made of points), the data being based on the points (col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple points and the points are recorded to form a path or multiple paths formed by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60; multi-dimensional geometric features here are points that collectively form a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane, a robot arm or the tool center point (TCP) on the robot arm will travel along the multi-dimensional geometric features or path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to form several paths or geometrical features; also see figs. 7-11 for points forming geometrical features e.g. paths], and 
using the data to determine information representing the geometrical feature (col. 6, lines 33-44 indicate that sensor data is used to modify i.e. determine information such as a seam line, a robot path made of points, a three dimensional structure which represent the geometrical features; col. 6, lines 33-44 indicate that the sensors are attached to the robot to modify a robotic path, and col. 6, lines 52-57 indicate that the robot is moved using motors to generate a robotic path, therefore sensor data is used for creating or modifying and determine robotic paths, which paths form or represent the geometrical features; col. 23, lines 30-42);
the computer code also being executable to perform operations comprising:
	storing in the memory (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) the information representing the geometrical feature and  a label identifying the geometrical feature [i.e. the information defining the geometrical features is stored in a template, the template is stored in the memory, which information is later retrieved for causing the robot to move along the defined geometrical features e.g. a path to weld a seam; col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67; in addition fig. 8 shows many different labels, e.g. Feature #1, 3-points, Feature #2, 2-points used for identifying lines, paths, three dimensional planes which are the claimed geometrical features; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines which are geometrical features; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features],
geometric features e.g. lines, paths, three dimensional planes with labels are usable by the robot to implement or carry out a movement of the part of the robot along a geometrical feature e.g. a first weld seam line, and are usable by the robot to define movement of the part of the robot at points away e.g. at a second point on a second weld seam line from the first weld seam line; col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47,  48; figs. 7-10 show robot instructions for implementing a robot movement on a first, second, third, etc weld seam lines having labels e.g. feature #3, 3 points; Feature #1, 3 points; fig. 10 etc, which first, second, third, etc seam line each with a label is an example of  or together form a geometrical feature (s); the instructions further show that the  robot movements are at points on a first weld seam line e.g. Feature #2, 2 away from a geometrical feature such as a second weld seam line Feature #1, 3).
 Regarding claim 18, Rongo discloses the robot of claim 17, wherein the robot arm comprises an articulated robot arm comprising at least one of motor or joints (col. 6, lines 52-57 indicate that the robotic arm is moved using robotic arm motors to generate a robotic path); and 
wherein the data obtained from the sensors represent movement of the at least one of the motors or joints (col. 6, lines 52-57 indicate that the robot is moved using robotic arm motors to generate a robotic path). 
Regarding claim 19, Rongo discloses the robot of claim 17, wherein the robot comprises one or more sections that can undergo translational displacement (fig. 11). 

the information represents at least one composite comprised of multiple geometrical features, the composite having an associated label stored in the memory [figs. 7-10 show robot instructions for implementing a robot movement on a first, second, third, etc weld seam lines having labels e.g. feature #3, 3 points; Feature #1, 3 points; fig. 10 etc, wherein each first, second, third, etc seam line has a label, the seam lines together form a composite comprised of multiple geometrical features; fig. 8 shows a composite comprised of multiple geometrical features i.e. two seam lines that meet at right angles, the composite of the two seam lines have associated therewith a label e.g. the label, Feature #3, 3 points represents two seam lines that form a composite, the same applies to the label Feature #1, 3 points; col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47,  48; figs. 7-10].
Regarding claim 23, Rongo discloses the robot of claim 17, further comprising a user interface to generate a graphical display based on at least some of the information, (i.e. in Rongo information about one or more geometrical features is retrieved from the memory and displayed), the graphical display comprising a representation of the robot and the neighborhood, the graphical display showing a path of motion of the at least part of the robot through the neighborhood (col. 7, lines 16-25; col. 18, lines 1-4; Table 7.1).
Regarding claim 24, Rongo discloses the robot of claim 23, wherein the path is modifiable based on a translation of coordinates contained in the information (col. 11, lines 4-7, lines 33-37; coordinate transformation, col. 21, lines 30 to col. 22, lines 59).
Regarding claim 25, Rongo discloses the robot of claim 17, wherein the computer code is executable to generate computer instructions to instruct the movement (cols. 9 and 10). 
(e.g. a geometric feature e.g. a path, weld seam line, particular work cell or surface, figs. 4, 7-11) in a neighborhood of the robot, the robot comprising a robot arm (fig. 11; col. 6, lines 52-57), the method comprising:
causing the robot to be placed at a position [col. 5, lines 53-63; col. 6, lines 1-11; also see robot base places at (o, o, o); fig. 11; col. 18, lines 37-60; col. 22, lines 40-67] in the neighborhood (i.e. robot is positioned relative to objects in the neighborhood of the robot e.g. a workpiece such as panels for welding in the surrounding of robot; figs. 4, 7-11; col. 3, lines 4-25, lines 36-60; col. 5, lines 5-67; col. 22, lines 36-67; col. 23, lines 30-41);
using the robot arm to obtain information representing the geometrical feature (col. 5, lines 53-63; col. 6, lines 1-11; col. 18, lines 10-15, lines 43-60; e.g. TCP or tool center point is moved from point to point for collecting and recording information of points i.e. the points obtained are information representing geometrical features, the obtained information is put together to form a geometrical feature e.g. a link or a path or paths or a weld seam or a combination thereof), the geometrical feature comprising a line, a plane, or a three-dimensional object (geometric feature here refers to points that are collectively obtained to define and construct e.g. a path, or paths, or straight lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. from PT. 1 to PT. 2 and from PT. 2 to PT. 3, fig. 9; the robot arm or the tool center point will travel to do work e.g. welding panels in a work cell along the defined or constructed geometric feature such as in figs. 4, 7-11; also in col. 21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels; further in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60 geometric feature or geometric reference here are points that collectively construct a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center point TCP on the robot arm will travel along the geometric feature or geometric references e.g. a path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to construct geometric features or geometric references such as several paths; also see figs. 7-11 for points constructing geometric features i.e. geometric references e.g. paths, lines and planes as shown in figs. 4, 7-11), wherein obtaining the information comprises:
obtaining data from sensors that are associated with at least one of motors or joints of the robot arm  (col. 6, lines 33-44 indicate that the sensors are attached to the robot to modify a robotic path that the robot will be controlled based on the sensor data to follow the path, and col. 6, lines 52-57 indicate that the robot is moved by moving its joints and using motors to generate a robotic path, therefore the sensors are believed to be associated with the motors to create or modify a robotic path), the data being based on points in the neighborhood [figs. 4, 7-11 show at least two-dimensional geometric features represented by doted lines to indicate a path a robot will follow to make a weld; col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60; the two-dimensional geometrical features here are points that collectively form a path, or paths, or lines in two-dimensions along which a robot arm or the tool center point (TCP) on the robot arm will travel to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to form several paths or geometrical features; also see figs. 7-11 for points forming geometrical features e.g. paths], and 
col. 6, lines 33-44 indicate that sensor data associated with motors i.e. actuators are  used for obtaining or collecting points, which collection of points is information representing a geometrical feature such as  a robot path made of the points, weld seam lines made of the points; col. 6, lines 33-44 further indicate that the sensors are attached to the robot to obtain sensor data to modify a robotic path, weld seam lines, and col. 6, lines 52-57 indicate that the robot is moved using motors on the robot to generate a robotic path, therefore the obtained sensor data are used for obtaining points in the neighborhood of the robot, the points are put together creating, modifying, and determining robotic paths or weld seam lines, which paths or weld seam lines are geometrical features; col. 23, lines 30-42); and 
storing in a computer memory (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) a label for the geometrical feature (a path, weld seam lines ) and the information (points forming the paths and weld seam lines) representing the geometric feature [i.e. the information defining the geometrical features is stored in a template, the template is stored in the memory, which information is later retrieved for causing the robot to move along the defined geometrical features e.g. a path to weld a seam; col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67; in addition fig. 8 shows many different labels, e.g. Feature #1, 3-points, Feature #2, 2-points used for representing and identifying a plurality of points  lines, paths, three dimensional planes which are the claimed geometrical features; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines which are geometrical features; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features]; and 
wherein the information representing the geometric feature together with the label are usable to enable movement of a part of the robot along the geometric feature, and are usable to enable movement of a part of the robot at points away from the geometric feature  (geometric features e.g. lines, paths, weld seam lines, three dimensional planes with labels are usable by the robot to implement or carry out a movement of the part of the robot along a first geometrical feature e.g. along a first weld seam line; wherein the information are usable by the robot to define movement of the part of the robot at points away from the geometric feature i.e. at a second point on a second weld seam line from the first weld seam line; in addition col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47,  48; figs. 7-10 show robot instructions for implementing a robot movement on a first, second, third, etc weld seam lines having labels e.g. Feature #3, 3 points; Feature #1, 3 points; the first, second, third, etc weld seam lines each with the label is an example of a geometrical feature (s); the instructions further show that the robot movements are at points on a first weld seam line e.g. Feature #2, 2 which is away from a geometrical feature such as a second weld seam line Feature #1, 3).
Regarding claim 27, Rongo discloses the method of claim 26, wherein the robot arm comprises an articulated robot arm (fig. 11; col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is on robot arm and is moved from point to point and the points are recorded to form a path; col. 18, lines 10-15, lines 43-60).
Regarding claim 28, Rongo discloses the method of claim 26, wherein the robot comprises one or more sections that are configured to undergo translatory displacement (fig. 11. col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is on robot arm and is moved along with other sections and joints of the robot arm from point to point and the points are recorded to form a path; col. 18, lines 10-15, lines 43-60)
Regarding claim 32, Rongo discloses the method of claim 26, further comprising:
retrieving information representing one or more of geometric feature from the computer memory (figs. 7-14; col. 6, lines 45-67; col. 19, lines 9-50; col. 27, lines 25-67); and
using the information retrieved to provide a representation of the robot and the neighborhood on a graphical display (figs. 2, 7-14; col. 7, lines 16-24; col. 18, lines 1-5; col. 27, lines 25-67), the representation comprising a path of motion of the part of the robot through the neighborhood and relative to geometric feature (i.e. objects in the neighborhood or combination of geometric features; figs. 7-14; col. 6, lines 45-67; col. 19, lines 9-50; col. 27, lines 25-67).
Regarding claim 33, Rongo discloses the method of claim 26, further comprising:
retrieving information representing one or more geometrical feature (i.e. information representing multiple geometrical features from the computer memory; figs. 7-14; col. 6, lines 45-67; col. 19, lines 9-50; col. 27, lines 25-67; col. 28, lines 30-46); and 
modifying a path of motion of the part of the robot relative to the one or more geometrical features based on the information retrieved (paths for the robot are modified based on object in the neighborhood of the robot or based on the geometrical features constructed as seams for welding, etc; col. 23, lines 43-50; col. 27, lines 46-48; col. 28, lines 30-46).
Regarding claim 34, Rongo discloses the method of claim 1, wherein multiple movements of the part of the robot are definable for the geometrical feature at different points away from the geometrical feature (Figs. 4, 7-11; col. 3, lines 15-24, lines 62 to col. 4, line 9; col. 21, lines 30 to col. 22 show an example of a geometric reference or geometric feature such as weld seam 420, movement of the part of the robot is defined for or at the path 420, in addition movement of the part of the robot is also defined at or for other weld seams in dotted lines away from the geometric feature or weld seam 420, etc; in furtherance, col. 6, lines 33-44 indicate that data obtained by sensor is used for creating and modifying the geometrical features e.g. modify a robot path made of points).
Regarding claim 35, Rongo discloses the robot of claim 17, wherein multiple movements of the part of the robot are definable for the geometrical feature at different points away from the geometrical feature (Figs. 4, 7-11; col. 3, lines 15-24, lines 62 to col. 4, line 9; col. 21, lines 30 to col. 22 show an example of a geometric feature such as weld seam 420, movement of the part of the robot is defined for or at the path 420, in addition movement of the part of the robot is also defined at or for other weld seams in dotted lines away from geometric reference, or geometric feature, weld seam 420, etc; in furtherance, col. 6, lines 33-44 indicate that data obtained by sensor is used for creating and modifying the geometrical references or geometric features e.g. a robot path made of points).
Regarding claim 36, Rongo discloses the robot of claim 26, wherein multiple movements of the part of the robot are enabled for the geometrical feature at different points away from the geometrical feature (Figs. 4, 7-11; col. 3, lines 15-24, lines 62 to col. 4, line 9; col. 21, lines 30 to col. 22 show an example of a geometrical feature such as weld seam 420, movement of the part of the robot is defined for or at the path 420, in addition movement of the part of the robot is also defined at or for other weld seams in dotted lines away from the geometrical feature such as the weld seam 420, etc; in furtherance, col. 6, lines 33-44 indicate that data obtained by sensor is used for creating and modifying the geometrical features e.g. modifying a robot path made of points).

a robot arm (fig. 11; col. 6, lines 52-57);
sensors to obtain data resulting from movement of the robot arm (sensors obtain data and the obtained is fed back to control the motors to move the robot so that the robot can be adjusted or taught again to reach a target task or position or to move the robot to a next task; col. 6, lines 36-44; col. 21, lines 19-60; col. 23, lines 30-60);
memory storing data and computer code (cols. 9 and 10); and
a control system to execute the computer code to control movements of the robot arm within a neighborhood of the robot (col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 22, lines 1-67; col. 23, lines 30-41; col. 47 and 48 show robot instructions for robot movement in its surroundings be reference to geometric features e.g. points that form paths in a workcell) in order to obtain information (a collection of points) representing a geometrical feature in the neighborhood, the geometrical feature comprising a line, a plane, or a three-dimensional object (geometric feature here refers to points that are collectively obtained to define and construct e.g. a path, or paths, or straight lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. from PT. 1 to PT. 2 and from PT. 2 to PT. 3, fig. 9; the robot arm or the tool center point will travel to do work e.g. welding panels in a work cell along the defined or constructed geometric feature such as in figs. 4, 7-11; also in col. 21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels; further in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60 geometric feature or geometric reference here are points that collectively construct a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center point TCP on the robot arm will travel along the geometric feature or geometric references e.g. a path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to construct geometric features or geometric references such as several paths; also see figs. 7-11 for points constructing geometric features i.e. geometric references e.g. paths, lines and planes as shown in figs. 4, 7-11), wherein obtaining the information comprises: 
moving the robot arm to points in the neighborhood [col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple points and the points are recorded to form a path or multiple paths formed by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60; multi-dimensional geometric features here are points that collectively form a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane, a robot arm or the tool center point (TCP) on the robot arm will travel along the multi-dimensional geometric features or path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to form several paths or geometrical features; also see figs. 7-11 for points forming geometrical features e.g. paths] in order to obtain the data from multiple sensors [col. 6, lines 33-44 indicate that data obtained by sensor is used for modifying the geometrical features e.g. a robot path made of points), the data being based on the points (col. 5, lines 53-63; col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple points and the points are recorded to form a path or multiple paths formed by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60; multi-dimensional geometric features here are points that collectively form a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane, a robot arm or the tool center point (TCP) on the robot arm will travel along the multi-dimensional geometric features or path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to form several paths or geometrical features; also see figs. 7-11 for points forming geometrical features e.g. paths], and 
using the data to determine information representing the geometrical feature (col. 6, lines 33-44 indicate that sensor data associated with motors i.e. actuators are  used for obtaining or collecting points, which collection of points is information representing a geometrical feature such as  a robot path made of the points, weld seam lines made of the points; col. 6, lines 33-44 further indicate that the sensors are attached to the robot to obtain sensor data to modify a robotic path, weld seam lines, and col. 6, lines 52-57 indicate that the robot is moved using motors on the robot to generate a robotic path, therefore the obtained sensor data are used for obtaining points in the neighborhood of the robot, the points are put together creating, modifying, and determining robotic paths or weld seam lines, which paths or weld seam lines are geometrical features; col. 23, lines 30-42);
the computer code also being executable to perform operations comprising:
	storing in the memory (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) the information (points forming the paths and weld seam lines) representing the geometrical feature (a path, weld seam lines ) and  a label identifying the geometrical feature [i.e. the information defining the geometrical features is stored in a template, the template is stored in the memory, which information is later retrieved for causing the robot to move along the defined geometrical features e.g. a path to weld a seam; col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col. 9; col. 21, lines 50 to col. 22, lines 67; in addition fig. 8 shows many different labels, e.g. Feature #1, 3-points, Feature #2, 2-points used for representing and identifying a plurality of points  lines, paths, three dimensional planes which are the claimed geometrical features; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines which are geometrical features; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they combine to form multi-dimensional geometric features];
wherein the information representing the geometrical feature and the label are usable by the robot to define movements of a part of the robot along multiple different paths, and are usable to implement the movements (geometric references or geometric features such as paths and weld seams and labels such as feature #1 is 3-points, feature #2 is 2-points, etc are usable by the robot to define movements along multiple different paths; in addition, multi-dimensional geometric features here are points that collectively form a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane, a robot arm or the tool center point (TCP) on the robot arm will travel along the multi-dimensional geometric features or path to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 points are shown to form several paths or geometrical features; also see figs. 7-11 for points forming geometrical features e.g. paths), and are usable to implement the movement (i.e. geometric features are usable by the robot to carry out a movement of at least the part of the robot within the neighborhood by referencing the labels for the multiple geometrical features; col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41, col. 47, and 48 show robot instructions for robot movement in its surroundings by making reference to geometric features or geometric reference e.g. points that form construct a path in a workcell; additionally shown are robot instructions for robot movement at points on another geometric reference or feature, wherein the another geometric reference is away from the geometric reference or geometric feature).
col. 6, lines 52-57 indicate that the robotic arm is moved using robotic arm motors to generate a robotic path); and 
wherein the data obtained from the sensors represent movement of the at least one of the motors or joints (col. 6, lines 52-57 indicate that the robot is moved using robotic arm motors to generate a robotic path). 
Regarding claim 47, Rongo discloses the robot of claim 45, wherein the robot comprises one or more sections that can undergo translational displacement (fig. 11). 
Regarding claim 48, Rongo discloses the robot of claim 45, wherein the information represents at least one composite comprised of multiple geometrical features, the composite having an associated label stored in the memory [the composite is a combination of geometrical features i.e. one or more geometrical features are combined to form a composite comprised of the geometric features, the geometrical features here are points that collected using sensor data to form a path or paths that a robot arm or the tool center point (TCP) will travel to do work e.g. weld panels in a work cell; in fig. 10 and col. 21, lines 50 to col. 22, lines 67 a collection of points are shown to form several paths or multi-dimensional geometrical features; also see figs. 7-11 for a collection of points to form geometrical features e.g. paths, weld seam lines; the composite comprised of geometrical features has an associated label and is stored in memory, i.e. fig. 8 shows a collection of many points forming a path i.e. geometric feature and having different labels, e.g. feature #1 is 3-points, feature #2 is 2-points, etc, these labels identify the multi-dimensional geometric feature; fig. 9 shows many different points labelled as AP1, AP2, etc; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc, these labels identify the multi-dimensional geometric features are stored in memory to identify them].
Regarding claim 49, Rongo discloses the robot of claim 45, further comprising a user interface to generate a graphical display based on at least some of the information (i.e. in Rongo information about one or more geometrical features is retrieved from the memory and displayed), the graphical display comprising a representation of the robot and the neighborhood, the graphical display showing a path of motion of the at least part of the robot through the neighborhood (col. 7, lines 16-25; col. 18, lines 1-4; Table 7.1).
Regarding claim 50, Rongo discloses the robot of claim 49, wherein the path is modifiable based on a translation of coordinates contained in the information (col. 11, lines 4-7, lines 33-37; coordinate transformation, col. 21, lines 30 to col. 22, lines 59).
Regarding claim 51, Rongo discloses the robot of claim 45, wherein the computer code is executable to generate computer instructions to instruct the movement (cols. 9 and 10). 

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
Applicant has amended the claim to comply with the 112 rejections instituted by the Board or Patent Appeals.  The rejections have been modified accordingly.
 The prior art reads on the claims.




Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666